Citation Nr: 0608727	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-15 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a prostate disorder 
as a result of exposure to Agent Orange.

4.  Entitlement to service connection for colon polyps, as a 
result of exposure to Agent Orange.  

5.  Entitlement to service connection for a nodule of the 
right lower lung, as a result of exposure to Agent Orange.  .

6.  Entitlement to service connection for diverticulitis.

7.  Entitlement to service connection for a hernia.

8.  Entitlement to service connection for a papilloma lesion 
of the right temple.

9.  Entitlement to service connection for bilateral 
conjunctivitis.

10.  Entitlement to service connection for a bilateral 
hearing loss disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from December 1968 to October 
1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, VA 
Regional Office (RO).   

This case has previously come before the Board.  In April 
2005, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The veteran was afforded a personal hearing before a hearing 
officer at the RO in July 2005.  A transcript of the hearing 
has been associated with the claims file.  At the hearing, 
the veteran clarified the issues in regard to prostate 
disorder, colon polyps, and hypertension were claimed as a 
result of exposure to Agent Orange.  Transcript at 6 (2005), 
as well as for a nodule of the right lung.  Id. At 13.  

The issues pertaining to the evaluation of PTSD and service 
connection for hypertension is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A colon polyp was not manifest in service and is not 
attributable to service, to include herbicide exposure in 
Vietnam.

2.  A prostate disorder was not manifest in service and is 
not attributable to service, to include herbicide exposure in 
Vietnam.

3.  A right lung nodule was not manifest in service and is 
not attributable to service, to include herbicide exposure in 
Vietnam.

4.  Diverticulitis was not manifest in service and is not 
attributable to service.  

5.  A hernia was not manifest in service and is not related 
to service.  

6.  A papilloma lesion of the right temple was not manifest 
in service and is not attributable to service

7.  Bilateral conjunctivitis was not manifest in service and 
is not attributable to service.  



8.  A bilateral hearing loss disability was not manifest in 
service and is not attributable to service.  


CONCLUSIONS OF LAW

1.  A colon polyp was not incurred in or aggravated by 
service  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2005).

2.  A prostate disorder was not incurred in or aggravated by 
service  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2005).

3.  A right lung nodule was not incurred in or aggravated by 
service  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2005).

4.  Diverticulitis was not incurred in or aggravated by 
service  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2005).

5.  A hernia was not incurred in or aggravated by service  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2005).

6.  A papilloma lesion of the right temple was not incurred 
in or aggravated by service  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303 (2005).

7.  Bilateral conjunctivitis was not incurred in or 
aggravated by service  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303 (2005).

8.  A bilateral hearing loss disability was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id. In this case, the November 2002 
notice predated the January 2003 rating decision.  The 
claimant has not shown how any error was prejudicial.  
Moreover, the essential fairness of the adjudication was not 
affected.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The claimant was provided VCAA content-complying notice and 
proper subsequent VA process.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).   

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in November 2002.  This 
letter notified the claimant of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
claimant or VA bore the burden of producing or obtaining that 
evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements in this letter by: (1) 
informing the claimant about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the claimant about the information and evidence the 
VA would seek to provide; (3) informing the claimant about 
the information and evidence the claimant was expected to 
provide; and (4) requesting the veteran inform the RO of any 
information or evidence the claimant wanted the RO to obtain 
and requesting that the claimant provide copies of any 
private treatment records in the claimant's possession that 
pertained to the claim.

Thereafter, the claimant received the January 2003 rating 
decision, the May 2003 statement of the Case, and a June 2003 
and September 2005 supplemental statement of the case.  
Collectively, these documents issued in connection with this 
appeal notified the claimant of the evidence considered, the 
pertinent laws and regulations and the reasons the claim was 
denied. 

As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).   
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for a chronic disease, including organic disease of 
the nervous system, if manifested to a compensable degree 
within one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2005).

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.  The United States Court of Appeals for 
Veterans Claims ("the Court"), in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the veteran's in- 
service exposure to loud noise and his current disability.  
The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), diabetes mellitus, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii).

Service connection on a presumptive basis for exposure to 
herbicides in Vietnam is limited to the following diagnoses:  
non-Hodgkin's lymphoma, soft-tissue sarcoma, chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, porphyria cutanea tarda, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), multiple myeloma, 
Type 2 diabetes, acute and subacute peripheral neuropathy, 
and prostate cancer.  See 38 U.S.C.A. § 1116(a)(2) (West 
2002); 38 C.F.R. § 3.309(e) (2005).

A claim for service connection requires competent evidence of 
a current disability; proof as to incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

I.  Colon Polyps, Prostate Disorder & Right Lung Nodule

Initially, the Board notes the veteran engaged in combat; 
however he has not asserted that colon polyps, a prostate 
disorder, or a right lung nodule are a result of combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not for application as to these issues.

The Board notes that an enlarged prostate, colon polyps, and 
a right lung nodule are not listed as diseases subject to 
presumptive service connection.  
Essentially, the veteran asserts that his prostate disorder, 
colon polyps, and a right lung nodule are related to exposure 
to Agent Orange during service in Vietnam.  

The evidence shows the veteran has an enlarged prostate, had 
colon polyps removed, had a right lobe lobectomy.  An August 
2002 VA treatment record notes "dre nst, prostate 40 cc, no 
nodules," and benign prostatic hypertrophy was noted.  A 
small sigmoid colon polyp was noted in September 2002.  An 
October 2002 record notes a right lung nodule had not 
metastasized, and in January 2003, he had a right lower 
lobectomy due to a chondrogenic hamartoma of the right lower 
lobe.  Thus, the issues are whether a prostate disorder, a 
colon polyp, or a right lung nodule is related to service, to 
include as a result of exposure to Agent Orange.  The 
determination requires competent evidence.  The veteran is 
competent to report his symptoms.  His opinion in regard to 
etiology, however, is not competent evidence, as he is a 
layperson.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).  

Service medical records are negative for any reference to 
colon polyps, a prostate disorder, or a right lung nodule.  
At separation in September 1971, the genitourinary system, 
anus and rectum, abdomen viscera, and chest and lungs were 
normal.  Colon polyps, a prostate disorder, and a right lung 
nodule were not diagnosed until 2002, many years after 
service.  There is no competent opinion that such are related 
to service.  When seen in August 2002, it was noted that poor 
emptying of the bladder was of several years duration.  The 
Board finds the most probative evidence to be the medical 
evidence and the veteran's testimony.  Service medical 
records are negative for the findings in regard to colon 
polyps, a prostate disorder, and a right lung nodule, and the 
veteran testified that he was not diagnosed with colon 
polyps, an enlarged prostate, or a right lung nodule in 
service.  Transcript at 7 & 12 (2005).  

In regard to the veteran's assertions that his colon polyps, 
a prostate disorder, and a right lung nodule are related to 
exposure to Agent Orange during service in Vietnam, the Board 
notes it is clear from the veteran's DD Form 214 that he 
served in Vietnam, and is presumed to have been exposed to 
Agent Orange.  The veteran's colon polyps, prostate disorder, 
and right lung nodule, however, are not diseases which are 
presumptive of service-connection by reason of having a 
positive association with exposure to and herbicide agent.  
The Board notes that the Secretary of VA has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 61 Fed. Reg. 57586-
57589 (1996); 64 Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 
42600-42608 (2002).  

In summary, there is no evidence of colon polyps, a prostate 
disorder, or a right lung nodule during service, and no post 
service evidence of such until many years after service, and 
no competent evidence relating colony polyps or a prostate 
disorder to a disease or injury in service, including 
exposure to Agent Orange.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.  

II.  Diverticulitis

Initially, the Board notes the veteran engaged in combat, 
however he has not asserted that diverticulitis is a result 
of combat.  Therefore, the provisions of 38 U.S.C.A. § 
1154(b) (West 2002) are not for application as to this issue.

In order to establish service connection, the evidence must 
show that the veteran has a current disability related by 
competent evidence to service.  In this case, the veteran 
asserts that he has diverticulitis as a result of service.  

The issue of whether diverticulitis is related to service 
requires competent evidence.  The veteran is competent to 
report his symptoms.  He is not a medical professional, 
however, and his statements do not constitute competent 
medical evidence that diverticulitis is related to service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) 
(lay persons are not competent to offer evidence that 
requires medical knowledge).  

Service medical records are negative for findings, 
complaints, or treatment of diverticulitis..  The December 
1968 service entrance examination report and the September 
1971 separation examination report show that the abdomen and 
viscera, anus and rectum, and genitourinary system were 
normal.  At separation, he specifically denied having or 
having had intestinal trouble.  The Board notes the veteran 
testified that he was not diagnosed with diverticulitis in 
service.  Transcript at 10 (2005).  The initial evidence of 
diverticulitis is in October 2002, many years post service.  
Furthermore, when seen in August 2005, he updated a pertinent 
history of passing blood for a six to seven year duration 
rather than an inservice onset.  An August 2005 VA treatment 
record reflects colonic diverticulosis.  The most probative 
evidence in regard to whether a diverticulitis/diverticulosis 
is related to service is the medical evidence.  In this 
regard, service medical records are negative for 
diverticulitis/diverticulosis, and there is no competent 
evidence relating post-service diverticulitis/diverticulosis 
to service.  

The preponderance of the evidence is against the claim.  
Consequently, the benefits sought on appeal are denied.

III.  Hernia

Initially, the Board notes the veteran engaged in combat, 
however he has not asserted that a hernia is a result of 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application as to this issue.

In order to establish service connection, the evidence must 
show that the veteran has a current disability related by 
competent evidence to service.  In this case, the veteran 
asserts that he his hernia is related to service.  

The issue of whether a hernia is related to service requires 
competent evidence.  The veteran is competent to report his 
symptoms.  He is not a medical professional, however, and his 
statements do not constitute competent medical evidence that 
a hernia is related to service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992) (lay persons are not competent 
to offer evidence that requires medical knowledge).  

Service medical records are negative for findings, 
complaints, or treatment of a hernia.  In fact, the veteran 
testified that the onset of the hernia was three or four 
years after service, in 1974 or 1975.  Transcript at 14 
(2005).  An August 2002 VA treatment record notes a 20-year 
history of a hernia.  In either case, the evidence shows that 
that the veteran did not have an onset of a hernia during 
service.  The Board notes the December 1968 service entrance 
examination report, a December 1970 separation examination 
report, and the September 1971 separation examination reports 
show that the abdomen and viscera, including hernia, were 
normal.  At separation, he specifically denied having or 
having had a hernia.  The initial evidence of a hernia is in 
May 2002, many years post service.  The most probative 
evidence in regard to whether a hernia is related to service 
is the medical evidence and the veteran's testimony.  In this 
regard, service medical records are negative for a hernia and 
the veteran specifically stated that he the onset of the 
hernia was several years post service and there is no 
competent evidence relating a post-service hernia to service.  

The preponderance of the evidence is against the claim.  
Consequently, the benefits
sought on appeal are denied.  

IV.  Papilloma Lesion of the Right Temple

Initially, the Board notes the veteran engaged in combat, 
however he has not asserted that a papilloma lesion of the 
right temple is a result of combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application as to this issue.

In order to establish service connection, the evidence must 
show that the veteran has a current disability related by 
competent evidence to service.  In this case, the veteran 
asserts that a papilloma lesion of the right temple is 
related to service.  

The issue of whether a papilloma lesion of the right temple 
is related to service requires competent evidence.  The 
veteran is competent to report his symptoms.  He is not a 
medical professional, however, and his statements do not 
constitute competent medical evidence that papilloma lesion 
of the right temple is related to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  

Service medical records are negative for findings, 
complaints, or treatment of papilloma lesion of the right 
temple.  The December 1968 service entrance examination 
report and the September 1971 separation examination report 
show that the head, face, neck, and scalp were normal.  The 
Board notes the veteran testified that a growth on the right 
temple appeared sometime after separation in the 1970s.  
Transcript at 18 (2005).  Significantly, an April 1974 report 
of examination shows the head, face, neck, and scalp were 
normal.  The initial evidence of papilloma lesion of the 
right temple is in October 2002, many years post service.  An 
October 2002 VA treatment record notes he underwent an 
excision of a lesion on the right temple.  The most probative 
evidence in regard to whether a papilloma lesion of the right 
temple is related to service is the medical evidence.  In 
this regard, service medical records are negative for 
papilloma lesion of the right temple, an April 1974 report 
shows no lesion on the right temple, and there is no 
competent evidence relating post-service papilloma lesion of 
the right temple to service.  

The preponderance of the evidence is against the claim.  
Consequently, the benefits sought on appeal are denied.  

V.  Bilateral Conjunctivitis

Initially, the Board notes the veteran engaged in combat, 
however he has not asserted that bilateral conjunctivitis is 
a result of combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) are not for application as to this 
issue.

In order to establish service connection, the evidence must 
show that the veteran has a current disability related by 
competent evidence to service.  In this case, the veteran 
asserts that bilateral conjunctivitis is related to service.  

The issue of whether bilateral conjunctivitis is related to 
service requires competent evidence.  The veteran is 
competent to report his symptoms.  He is not a medical 
professional, however, and his statements do not constitute 
competent medical evidence that bilateral conjunctivitis is 
related to service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  

Service medical records are negative for findings, 
complaints, or treatment of conjunctivitis.  The December 
1968 service entrance examination report and the September 
1971 separation examination reports show the eyes were 
normal.  On a medical history dated in April 1974, he 
specifically denied having or having had eye trouble.  The 
Board notes the veteran testified that he did not have 
conjunctivitis in service, and was not diagnosed until about 
2002.  Transcript at 20 (2005).  An August 2002 VA treatment 
record notes bilateral conjunctivitis.  The Board notes that 
in September 2002, no conjunctivitis was noted..  The most 
probative evidence in regard to whether bilateral 
conjunctivitis is related to service is the medical evidence.  
In this regard, service medical records coupled with the 
veteran's testimony.  Service medical records are negative 
for conjunctivitis, the veteran testified he did not have 
conjunctivitis until decades after service, and there is no 
competent evidence relating post-service bilateral 
conjunctivitis to service.  

To the extent that he asserted that conjunctivitis is a 
result of exposure to Agent Orange, as noted, the Secretary 
of VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
61 Fed. Reg. 57586-57589 (1996); 64 Fed. Reg. 59232-59243 
(1999); 67 Fed. Reg. 42600-42608 (2002).  

The preponderance of the evidence is against the claim.  
Consequently, the benefits
sought on appeal are denied.  

VI.  Bilateral Hearing Loss Disability

In this case, the August 2005 VA examination report reflects 
a bilateral hearing loss disability.  Thus, the pivotal 
determination is whether a hearing loss disability is related 
to service.  

The December 1968 service entrance examination report shows 
the ears and drums were normal.  Audiological evaluation 
showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-
0
LEFT
-5
-5
0
0
5

His hearing was assigned a profile of "1."  

A December 1970 separation examination report shows the ears 
and drums were normal.  Whispered voice testing was 15/15 on 
the right and 15/15 on the left.  His hearing was assigned a 
profile of "1."  

At separation in September 1971, the ears and drums were 
normal.  Audiological evaluation showed pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
10
LEFT
15
5
5
5
5

Significantly, a post-service examination report, dated in 
April 1974, shows the ears and drums were normal.  
Audiological evaluation showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

On the accompanying medical history, he denied having or 
having had ear trouble and hearing loss.  

The records reflect that the veteran engaged in combat.  The 
Board notes that his DD Form 214 reflects he was awarded a 
Combat Action Ribbon.  Thus, he is entitled to the provisions 
of 38 U.S.C.A. § 1154(b) (West 2002).  The veteran testified 
that he was exposed to mortar and artillery during service.  
Transcript at 21 (2005).  The Board accepts that the veteran 
was exposed to noise and may have experienced decreased 
auditory acuity during service.  As noted, however, he had 
normal hearing at separation in December 1970, September 
1971, and post service in April 1974.  The initial diagnosis 
of a hearing loss disability is decades after service, in 
August 2005.  

The veteran is competent to report he noticed hearing loss in 
service.  He is not shown to have medical expertise and his 
opinion in regard to etiology is not competent.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  The Board finds the August 2005 medical opinion 
to be more probative.  

The Board notes the veteran has established a current hearing 
loss disability in accordance with VA regulation.  See 38 
C.F.R. § 3.385 (mandating that impaired hearing will be 
considered a disability when auditory thresholds reach 40 
decibels or greater; or when at least three frequency 
readings are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 
94%).  The August 2005 VA examination report notes an 
assessment of bilateral high-frequency sensorineural hearing 
loss.  The defect in his claim, however, is a lack of 
probative evidence of a nexus to his service.  Significantly, 
the August 2005 VA examiner specifically stated that there 
was not only clear and convincing evidence that hearing loss 
was not incurred during service, but also overwhelming 
evidence that the veteran had normal audiometric thresholds 
at separation in 1971, and again in 1974.  The examiner noted 
that permanent hearing loss caused by acoustic trauma 
occurred at the time of exposure, not years later.  The 
examiner added that it was obvious that the veteran's 
reduction in audiometric thresholds occurred subsequent to 
1974.  The examiner stated that the veteran's current hearing 
loss was not related to service, and particularly noise 
exposure/acoustic trauma during service.  The examiner noted 
that his opinion was based on a combination of historical 
information provided by the veteran, information obtained 
from the service medical records, and a review of the claims 
file.  

In summary, the evidence establishes no chronic hearing loss 
in service, normal hearing at separation, no hearing loss 
disability within the initial post service year, and a 
probative opinion that the veteran's hearing loss disability 
is not related to service.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
Consequently, the benefits sought on appeal are denied.  


ORDER

Service connection for colon polyps is denied.  

Service connection for a prostate disorder is denied.  

Service connection for a right lung nodule is denied.  

Service connection for diverticulitis is denied.  

Service connection for a hernia is denied.  

Service connection for a papilloma lesion of the right temple 
is denied.  

Service connection for bilateral conjunctivitis is denied.  

Service connection for a bilateral hearing loss disability is 
denied.  


REMAND

In a September 2005 rating decision, service connection for 
PTSD was established, and a 30 percent evaluation was 
assigned.  In November 2005, the veteran filed a notice of 
disagreement with regard to the evaluation assigned.  The AOJ 
has not issued a statement of the case in response to the 
notice of disagreement, and the issue must be remanded to the 
AOJ for the issuance of such a statement of the case.  38 
U.S.C.A. § 7105(West 1991); see Manlincon v. West, 12 Vet. 
App. 238 (1999); Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995) (the filing of a notice of disagreement initiates the 
appellate process) see also Ledford v. West, 136 F.3d 776 
(Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 
1998); Buckley v. West, 12 Vet. App. 76 (1998).

In addition, the veteran assets that hypertension is related 
to PTSD.  Transcript at 10 (2005).  In the alternative, he 
asserts that hypertension in a result of exposure to Agent 
Orange during service.  Id. At 3.  The August 2005 VA 
examiner diagnosed both PTSD and hypertension.  Stressors 
were noted to include health problems.  There is insufficient 
evidence to determine whether hypertension is related to 
service or a service-connected disability.  38 C.F.R. 
§ 3.326.  

Accordingly, the issues are REMANDED for the following 
action:

1. The AOJ should issue a statement of the 
case pertaining to the evaluation of PTSD.  

2.  The AOJ should return the claims 
folder to the VA examiner who conducted 
the August 2005 VA examination, if 
available, otherwise, another VA examiner.  
The examiner should respond to the 
following:  Is it at least as likely not 
that hypertension is related to service or 
a service-connected disability, to include 
PTSD, to include a specific opinion as to 
whether PTSD caused or aggravated 
hypertension.  The examiner should review 
the claims file.  A complete rationale 
should accompany any opinion provided.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


